Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-13 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Foreign priority under 35 U.S.C. § 119(a)-(d) or (f) is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGpub. No. 20140344009 to Coppinger et al. 



As to claim 1, Coppinger discloses a presentation-information selection device comprising: 
a memory storing a computer program (fig. 1); 
at least one processor executing the computer program to perform (fig. 1); 
acquiring current-status information being information indicating a current status of a user (i.e. current business state and a desire future business state [0048]); 

acquiring a presentation information candidate being a candidate for information to be presented to the user (fig. 2); and 
selecting information to be presented to the user from the presentation information candidates, based on a difference between the current-status information and the desire information  (i.e. calculating, for each of the first scores, a respective corresponding second score pertaining to the organization, calculating a respective assessment for each of the adjusted first scores based on a comparison of the adjusted first score with the corresponding second score, and providing a summary of the assessments. [0061]. The result of the calculation is considered difference.). 

As to claim 2, Coppinger discloses a presentation-information selection device according to claim 1, wherein the at least one processor executes the computer program to perform: 
acquires acquiring a current-status model (i.e. model. [0005]) acquired by converting a current status of the user into a score for each item (i.e. score. [0006]), and 
acquires acquiring a desire model in which the user has rewritten the current-status model depending on the user's own desire (fig. 2. [0048]). 

As to claim 3, Coppinger discloses a presentation-information selection device according to claim 2, wherein the at least one processor executes the computer program to perform: 


As to claim 4, Coppinger discloses a presentation-information selection device according to claim 2, wherein the at least one processor executes the computer program to perform 
acquiring the presentation information candidate associated with a score for each of the items (i.e. score. [0006]), and selecting information to be presented to the user among the presentation information candidates, based on a difference between a score indicated by the desire model and a score indicated by the current-status model for each of the items, and a score given to the presentation information candidate for each of the items (i.e. calculating, for each of the first scores, a respective corresponding second score pertaining to the organization, calculating a respective assessment for each of the adjusted first scores based on a comparison of the adjusted first score with the corresponding second score, and providing a summary of the assessments. [0061]). 

As to claims 5-13, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153